EXHIBIT 10.6

SECURITIES PURCHASE AGREEMENT

THIS SECURITIES PURCHASE AGREEMENT (the "Purchase Agreement" or "Agreement") is
made effective as of August 31, 2005 (the "Effective Date"), by and among ASI
Technology Corporation, a Nevada corporation located at 980 American Pacific
Drive, Suite #111, Henderson, Nevada 89014 (the "Company" or the "Corporation"),
and each investor who may become a party to this Agreement as contemplated in
Section 1.3 below as of the Effective Date and from time to time subsequently as
listed from time to time on Exhibit A attached hereto, each of whom is
hereinafter referred to as an "Investor."

THE PARTIES HEREBY AGREE AS FOLLOWS:

Purchase and Sale of Shares, Notes and Warrants. 

Sale of Shares, Notes and Warrants. 

Subject to the terms and conditions of this Agreement, each Investor agrees,
severally, to purchase and the Company agrees to sell and issue to each
Investor, that number of shares of the Company's Common Stock set forth on
Schedule 1 below each Investor's name on the signature page hereto. The per
share purchase price of the Common Stock is $0.35 per share.

In addition, subject to the terms and conditions of this Agreement, each
Investor agrees, severally, to purchase and the Company agrees to sell and issue
to each Investor, that principal amount of 7% Subordinated Promissory Notes due
July 31, 2008 ("Notes") in form and substance attached hereto as Exhibit B
equivalent to the dollar amount of Common Stock purchased and as set forth on
Schedule 1 below each Investor's name on the signature page hereto.

Further in addition, subject to the terms and conditions of this Agreement, each
Investor agrees, severally, to purchase and the Company agrees to sell and issue
to each Investor, a Stock Purchase Warrant in form and substance attached hereto
as Exhibit C to acquire one share of the Company's Common Stock at an exercise
price of $0.50 per share for each two (2) shares of Common Stock acquired
hereunder.

The shares of Common Stock sold to the Investors pursuant to this Agreement are
hereinafter referred to as the "Shares." The 7% Subordinated Promissory Notes
due July 31, 2008 are hereinafter referred to as the "Notes." The Stock Purchase
Warrants to purchase Common Stock sold hereunder are hereinafter referred to as
the "Warrants." The total amount of Common Stock and other securities issuable
upon conversion of the Warrants are hereinafter referred to as the "Conversion
Stock." The Shares, the Notes, the Warrants and the Conversion Stock are
hereinafter collectively referred to as the "Securities."

Closing

.  The initial purchase and sale of the Shares, Notes and Warrants as set forth
on the signature page shall take place at the Company's offices at the address
indicated above at 10:00 A.M., effective as of the Effective Date, or at such
other time and place as the Company and the Investors acquiring in the aggregate
more than half of such Shares sold pursuant to this Section 1.2 mutually agree
upon (which time and place are designated as the "Initial Closing"). Within
thirty (30) days after the Initial Closing, the Company shall deliver to each
Investor purchasing Shares, Notes and Warrants at the Initial Closing a
certificate representing the Shares, a duly executed Note and a corresponding
Warrant, which such Investor is purchasing against delivery to the Company by
such Investor of a check, wire transfer or cancellation of indebtedness
(principal and interest) in the aggregate amount of the purchase price therefor
payable to the Company's order as identified on the signature page.

Subsequent Sales.

At any time on, or before, December 31, 2005 (the "Final Closing Date"), the
Company may sell any amount of additional Shares, Notes and Warrants (each such
sale a "Subsequent Closing"). All such sales shall be made substantially on the
terms and conditions set forth in this Agreement. Any shares sold pursuant to
this Section 1.3 shall be deemed to be "Shares" for all purposes under this
Agreement, any Notes sold and issued shall be deemed to be "Notes" for all
purposes under this Agreement, any Warrants sold and issued shall be deemed to
be "Warrants" for all purposes under this Agreement and any purchasers thereof
shall be deemed to be "Investors" for all purposes under this Agreement. Should
any such sales be made, the Company shall prepare and distribute to the
Investors a revised Exhibit A to this Agreement within thirty (30) days after
the Final Closing Date reflecting such sales. Such Investors shall become
signatories to this Agreement.

Representations and Warranties of the Company. The Company hereby represents and
warrants the following as of the Initial Closing to each Investor, except as set
forth on the Schedule of Exceptions attached hereto as Exhibit D and
incorporated herein by reference:

2.1 Corporate Organization and Standing. The Corporation is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Nevada. The Corporation has the requisite corporate power to carry on its
business as presently conducted, and as proposed or contemplated to be conducted
in the future, and to enter into and carry out the provisions of this Agreement
and the transactions contemplated under this Agreement.

2.2 Authorization. All corporate action on the part of the Corporation, its
directors and shareholders necessary for the authorization, execution, delivery
and performance of this Agreement by the Corporation and the performance of all
of the Corporation's obligations hereunder has been taken. This Agreement, when
executed and delivered by the Corporation, shall constitute a valid and binding
obligation of the Corporation, enforceable in accordance with its terms, except
as may be limited by principles of public policy, and subject to laws of general
application relating to bankruptcy, insolvency and the relief of debtors and
rules of law governing specific performance, injunctive relief or other
equitable remedies. The Shares, when issued in compliance with the provisions of
this Agreement, will be validly issued, fully paid and non-assessable

2.3 No Breach. The issue and sale of the Shares, Notes and Warrants by the
Corporation does not and will not conflict with and does not and will not result
in a breach of any of the terms of the Corporation's incorporating documents or
any agreement or instrument to which the Corporation is a party. The
consummation of the transactions or performance of the obligations contemplated
by this Agreement will not result in a breach of any term of, or constitute a
default under, any statute, indenture, mortgage, or other agreement or
instrument to which the Corporation or any of its subsidiaries is or are a party
or by which any of them is or are bound.

2.4 Pending or Threatened Claims. Neither the Corporation nor any of its
subsidiaries is a party to any action, suit or proceeding which could materially
affect its business or financial condition, and no such actions, suits or
proceedings are contemplated or have been threatened.

2.5 Brokers and Finders.  No agent, broker, investment banker or other firm or
person acting on behalf or under the authority of the Company is or shall be
entitled to any broker's or finder's fee or any other commission or similar fee
from the Company in connection with any of the transactions contemplated by this
Agreement.

Representations and Warranties of the Investor.  Each Investor severally and not
jointly hereby represents and warrants that:

Authorization.  When executed and delivered by the Investor, and assuming
execution and delivery by the Company, this Agreement and Warrant constitute its
valid and legally binding obligations, enforceable in accordance with their
terms. If Investor is a corporation, partnership, trust or estate: (i) the
individual executing and delivering this Agreement on behalf of the Investor has
been duly authorized and is duly qualified to execute and deliver this Agreement
on behalf of Investor in connection with the purchase of the Shares, Notes and
Warrants and (ii) the signature of such individual is binding upon Investor.
Each Investor represents that it has full power and authority to enter into this
Agreement.

Purchase Entirely for Own Account.  This Agreement is made with each Investor in
reliance upon such Investor's representation to the Company, which by such
Investor's execution of this Agreement such Investor hereby confirms, that the
Securities will be acquired for investment for such Investor's own account, not
as a nominee or agent, and not with a view to the resale or distribution of any
part thereof, and that such Investor has no present intention of selling,
granting any participation in, or otherwise distributing the same. By executing
this Agreement, each Investor further represents that such Investor does not
have any contract, undertaking, agreement or arrangement with any person to
sell, transfer or grant participation to such person or to any third person,
with respect to any of the Securities.

Disclosure of and Access to Information.  The Investor has had an opportunity to
discuss the Corporation's business, management and financial affairs with its
management and to obtain any additional information which the Investor has
deemed necessary or appropriate for deciding whether or not to purchase the
Securities, and has had an opportunity to receive, review and understand the
disclosures and information regarding the Company's financial statements,
capitalization and other business information as set forth in the Company's
filings with the Securities and Exchange Commission (the "SEC Filings") which
are all incorporated herein by reference, together with all exhibits referenced
therein. The Investor acknowledges that no representations or warranties, oral
or written, have been made by the Company or any agent thereof except as set
forth in this Agreement.

Investment Experience. The Investor has such knowledge and experience in
financial and business matters, including investments in other start-up
companies, that it is capable of evaluating the merits and risks of the
investment in the Securities, and it is able to bear the economic risk of such
investment. Further, the individual executing this Agreement has such knowledge
and experience in financial and business matters that he/it is capable of
utilizing the information made available to him/it in connection with the
offering of the Securities, of evaluating the merits and risks of an investment
in the Securities and of making an informed investment decision with respect to
the Securities, including assessment of the Risk Factors set forth in the SEC
Filings which are incorporated herein by reference.

Restricted Securities.  Such Investor understands that the Shares, Notes and
Warrants it is purchasing and the Conversion Stock are characterized as
"restricted securities" under the federal securities laws inasmuch as they are
being acquired from the Company in a transaction not involving a public offering
and that under such laws and applicable regulations such securities may be
resold without registration under the Securities Act only in certain limited
circumstances. In this connection, each Investor represents that it is familiar
with Rule 144, as presently in effect, and understands the resale limitations
imposed thereby and by the Act. The Investor is aware that there is currently a
very limited "over-the-counter" public market for the Company's common stock
shares which are eligible for such sales. There is no guarantee that a more
established public market will develop at any time in the future. The Investor
understands that the Securities are all unregistered and may not presently be
sold in even this limited public market. The Investor understands that the
Securities cannot be readily sold or liquidated in case of an emergency or other
financial need. The Investor has sufficient liquid assets available so that the
purchase and holding of the Securities will not cause it undue financial
difficulties.

Accredited Investor. The Investor is an "accredited investor" as that term is
defined in Regulation D promulgated by the Securities and Exchange Commission.
The term "Accredited Investor" under Regulation D refers to:

 i.    A person or entity who is a director or executive officer of the
       Corporation;
 ii.   Any bank as defined in Section 3(a)(2) of the Securities Act, or any
       savings and loan association or other institution as defined in Section
       3(a)(5)(A) of the Securities Act whether acting in its individual or
       fiduciary capacity; any broker or dealer registered pursuant to Section
       15 of the Exchange Act; insurance Corporation as defined in Section 2(13)
       of the Securities Act; investment Corporation registered under the
       Investment Corporation Act of 1940; or a business development Corporation
       as defined in Section 2(a)(48) of that Act; Small Business Investment
       Corporation licensed by the U.S. Small Business Administration under
       Section 301(c) or (d) of the Small Business Investment Act of 1958; any
       plan established and maintained by a state, its political subdivisions,
       or any agency or instrumentality of a state or its political subdivisions
       for the benefit of its employees, if such plan has total assets in excess
       of $5,000,000; employee benefit plan within the meaning of the Employee
       Retirement Income Security Act of 1974, if the investment decision is
       made by a plan fiduciary, as defined in Section 3(21) of such Act, which
       is either a bank, savings and loan association, insurance Corporation, or
       registered investment adviser, or if the employee benefit plan has total
       assets in excess of $5,000,000 or, if a self-directed plan, with
       investment decision made solely by persons that are accredited investors;
 iii.  Any private business development Corporation as defined in Section
       202(a)(22) of the Investment Advisers Act of 1940;
 iv.   Any organization described in Section 501(c)(3) of the Internal Revenue
       Code, corporation, Massachusetts or similar business trust, or
       partnership, not formed for the specific purpose of acquiring the
       Securities offered, with total assets in excess of $5,000,000;
 v.    Any natural person whose individual net worth, or joint net worth with
       that person's spouse, at the time of his purchase exceeds $1,000,000;
 vi.   Any natural person who had an individual income in excess of $200,000
       during each of the previous two years or joint income with that person's
       spouse in excess of $300,000 in each of those years and has a reasonable
       expectation of reaching the same income level in the current year;
 vii.  Any trust, with total assets in excess of $5,000,000, not formed for the
       specific purpose of acquiring the Securities offered, whose purchase is
       directed by a person who has such knowledge and experience in financial
       and business matters that he is capable of evaluating the merits and
       risks of the prospective investment; or
 viii. Any entity in which all of the equity owners are accredited investors.

As used in this Section 3.6, the term "net worth" means the excess of total
assets over total liabilities. For the purpose of determining a person's net
worth, the principal residence owned by an individual should be valued at fair
market value, including the cost of improvements, net of current encumbrances.
As used in this Section 3.6, "income" means actual economic income, which may
differ from adjusted gross income for income tax purposes. Accordingly, the
undersigned should consider whether it should add any or all of the following
items to its adjusted gross income for income tax purposes in order to reflect
more accurately its actual economic income: Any amounts attributable to
tax-exempt income received, losses claimed as a limited partner in any limited
partnership, deductions claimed for depletion, contributions to an IRA or Keogh
retirement plan, and alimony payments

Economic Risk.  Such Investor understands that an investment in the Company
involves substantial risks. Such Investor understands all of the risks related
to the purchase of the Securities. Such Investor further understands that the
purchase of the Securities will be a highly speculative investment. Such
Investor is able, without impairing the Investor's financial condition, to hold
the Securities for an indefinite period of time and to suffer a complete loss of
the Investor's investment.

Brokers or Finders.  The Company has not, and will not, incur, directly or
indirectly, as a result of any action taken by such Investor, any liability for
brokerage or finders' fees or agents' commissions or any similar charges in
connection with this Agreement.

Tax Liability.  It has reviewed with its own tax advisors the federal, state,
local and foreign tax consequences of this investment and the transactions
contemplated by this Agreement. It relies solely on such advisors and not on any
statements or representations of the Company or any of its agents. It
understands that it (and not the Company) shall be responsible for its own tax
liability that may arise as a result of this investment or the transactions
contemplated by this Agreement.

Further Limitations on Disposition.  Without in any way limiting the
representations set forth above, each Investor further agrees not to make any
disposition of all or any portion of the Shares, Notes or Warrants (or the
Conversion Stock) unless and until:

There is then in effect a Registration Statement under the Act covering such
proposed disposition and such disposition is made in accordance with such
Registration Statement; or

(i) Such Investor shall have notified the Company of the proposed disposition
and shall have furnished the Company with a detailed statement of the
circumstances surrounding the proposed disposition, and (ii) if requested by the
Company, such Investor shall have furnished the Company with an opinion of
counsel, reasonably satisfactory to the Company, that such disposition will not
require registration of such shares under the Act, provided that the Company
will not require opinions of counsel for transactions made pursuant to Rule 144
of such Act; or

Legends.  It is understood that the certificates evidencing the Shares, Notes
and Warrants (and the Conversion Stock) may bear one or all of the following
legends:

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR UNDER ANY STATE SECURITIES LAWS, AND MAY
BE OFFERED AND SOLD ONLY IF SO REGISTERED OR AN EXEMPTION FROM REGISTRATION IS
AVAILABLE. THE HOLDER OF THESE SHARES MAY BE REQUIRED TO DELIVER TO THE COMPANY,
IF THE COMPANY SO REQUESTS, AN OPINION OF COUNSEL (REASONABLY SATISFACTORY IN
FORM AND SUBSTANCE TO THE COMPANY) TO THE EFFECT THAT AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT (OR QUALIFICATION UNDER STATE SECURITIES
LAWS) IS AVAILABLE WITH RESPECT TO ANY TRANSFER OF THESE SHARES THAT HAS NOT
BEEN SO REGISTERED (OR QUALIFIED).

THE COMPANY IS AUTHORIZED TO ISSUE MORE THAN ONE CLASS OF STOCK. A COPY OF THE
PREFERENCES, POWERS, QUALIFICATIONS AND RIGHTS OF EACH CLASS AND SERIES WILL BE
PROVIDED TO EACH SHAREHOLDER WITHOUT CHARGE, UPON WRITTEN REQUEST.

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN
RESTRICTIONS ON TRANSFER, INCLUDING A "LOCK-UP" PROVISION RESTRICTING THE
TRANSFER OF THE SECURITIES FOR A PERIOD OF TIME NOT TO EXCEED ONE HUNDRED EIGHTY
(180) DAYS FROM THE EFFECTIVE DATE OF THE CORPORATION'S PUBLIC OFFERING.

Any legend required by the laws of applicable state.

Lock-up. The Investor acknowledges and agrees that the Securities may be subject
to certain restrictions on transfer following a registered public offering of
the Corporation's securities as provided in this Section 4. In connection with
any registration of the Corporation's securities, the Investor agrees, upon the
request of the underwriters managing such offering of the Company's securities,
if applicable, or the Company if there are no underwriters, not to sell, make
any short sale of, loan, grant any option for the purchase of, or otherwise
dispose of any Shares (other than those included in the registration) without
the prior written consent of the Corporation and, if applicable, such
underwriters, as the case may be, for such period of time, not to exceed thirty
(30) days before and one hundred eighty (180) days, after the effective date of
such registration as the Corporation or the underwriters may specify; provided,
however, that all executive officers, directors and shareholders holding more
than 1% of the fully diluted capital stock of the Corporation are subject to the
same restrictions as the Investor. The Corporation and underwriters may request
such additional written agreements in furtherance of such standoff in the form
reasonably satisfactory to the underwriter and the Investor. The Corporation may
also impose stop-transfer instructions with respect to the shares subject to the
foregoing restrictions until the end of said one hundred eighty (180) day or
shorter period. Contemporaneous with the execution of this Agreement.  

Conditions of Investor's Obligations at the Closing.  The obligations of each
Investor under Section 1.2 of this Agreement are subject to the fulfillment on
or before the Initial Closing of each of the following conditions, the waiver of
which shall not be effective against the Investor unless consented to in writing
thereto:

Representations and Warranties.  The representations and warranties of the
Company contained in Section 2 shall be true on and as of the date of the
Initial Closing.

Performance.  The Company shall have performed and complied with all agreements,
obligations and conditions contained in this Agreement that are required to be
performed or complied with by it on or before the Initial Closing.

Satisfaction.  All corporate and legal proceedings taken by the Company in
connection with the transactions contemplated by this Agreement and all
documents relating to such transactions shall be satisfactory to the Investors
in the reasonable exercise of their judgment.

Blue Sky/Federal.  The Company shall have obtained all necessary Blue Sky and
Federal law permits and qualifications, or have the availability of exemptions
therefrom, required by any state for the offer and sale of the Shares, the
Notes, the Warrants and the Conversion Stock.

Consents, Permits, and Waivers.  The Company shall have obtained any and all
consents, permits and waivers necessary or appropriate for consummation of the
transactions contemplated by this Agreement (except for such as may be properly
obtained subsequent to the Initial Closing).

Legal Investment.  Subject in part to the truth and accuracy of the Investors'
representations set forth in this Agreement, the sale and issuance of the
Shares, Notes and Warrants to the Investors, and the proposed delivery of the
Conversion Stock into which the Warrants may convert, shall be legally permitted
by all securities laws and regulations to which the Investors and the Company
are subject.

Conditions of the Company's Obligations at the Closing.  The obligations of the
Company to each Investor under this Agreement are subject to the fulfillment on
or before the Initial Closing or each Subsequent Closing, as applicable, of each
of the following conditions, the waiver of which shall not be effective unless
consented to in writing by the Company:

Representations and Warranties.  The representations and warranties of each
Investor contained in Section 3 shall be true on and as of the date of the
applicable Closing in which such Investor purchases the Shares, Notes and
Warrants.

Payment of Purchase Price.  Such Investor to the applicable Closing shall have
delivered the consideration set forth on the signature page.

Blue Sky/Federal.  The Company shall have obtained all necessary Blue Sky and
Federal law permits and qualifications, or have the availability of exemptions
therefrom, required by any state for the offer and sale of the Shares, Notes,
Warrants and the Conversion Stock.

InterCreditor Agreement.

Each Note issued to an Investor is one of a duly authorized issue of Notes of
the Company designated as its 7% Subordinated Promissory Notes limited in
aggregate principal amount to $1,050,000. Each Investor understands and agrees
that a default is not an Event of Default (as defined in the Note) until the
holders of at least 30% in aggregate principal amount of the Notes then
outstanding notify the Company of such default and the Company does not cure it
within sixty (60) days after receipt of such notice, which must specify the
default, demand that it be remedied and state that it is a "Notice of Default."
If an Event of Default occurs and is continuing, such noteholder(s) by notice to
the Company, may declare the principal of and accrued interest on the Notes to
be due and payable immediately; provided, however, that the holders of at least
51% in aggregate principal amount of the Notes then outstanding, by written
notice to the Company, may rescind and annul such declaration and its
consequences.

The Company shall only make principal reductions pro rata among such
noteholders. Likewise any such noteholder who receives any payments or proceeds
from any enforcement of a security interest or any distribution in connection
with a bankruptcy, liquidation, reorganization, dissolution, winding-up or
similar proceedings, shall be obligated to pro rate such amounts among the other
noteholders of the series.

Miscellaneous. 

Survival of Warranties.  The warranties, representations and covenants of the
Company and Investors contained in or made pursuant to this Agreement shall
survive the execution and delivery of this Agreement and the Closing and shall
in no way be affected by any investigation of the subject matter thereof made by
or on behalf of the Investors or the Company. In particular, the warranties and
representations of the Company in Section 2 shall survive for a period of one
year after the Initial Closing.

Successors and Assigns.  The terms and conditions of this Agreement shall inure
to the benefit of and be binding upon the respective successors and assigns of
the parties. Nothing in this Agreement, express or implied, is intended to
confer upon any party other than the parties hereto or their respective
successors and assigns any rights, remedies, obligations, or liabilities under
or by reason of this Agreement, except as expressly provided in this Agreement.

Governing Law/Venue.  This Agreement shall be governed by and construed under
the laws of the State of Nevada as applied to agreements among Nevada residents
entered into and to be performed entirely within Nevada, without reference to
the conflict of laws. Venue for all purposes hereunder shall be Las Vegas,
Nevada.

Counterparts.  This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

Titles and Subtitles.  The titles and subtitles used in this Agreement are used
for convenience only and are not to be considered in construing or interpreting
this Agreement.

Notices.  All notices and other communications required or permitted hereunder
shall be in writing and, except as otherwise noted herein, shall be deemed
effectively given upon personal delivery, delivery by nationally recognized
courier, by facsimile to a telephone number provided by the receiving party or
upon deposit with the United States Post Office, (by first class mail, postage
prepaid) addressed: (a) if to the Company, at the address set forth on the first
page of this Agreement (or at such other address as the Company shall have
furnished to the Investors in writing) and (b) if to a Investor, at the latest
address of such person on the Company's records, which as of the Effective Date
shall be deemed to be the address on Schedule 1.

Finder's Fee.  Each party represents that it neither is nor will be obligated
for any finders' fee or commission in connection with this transaction. Each
Investor agrees to indemnify and to hold harmless the Company from any liability
for any commission or compensation in the nature of a finder's fee (and the
costs and expenses of defending against such liability or asserted liability)
for which the Investor or any of its officers, partners, employees, or
representatives is responsible.

Expenses.  If any action at law or in equity is necessary to enforce or
interpret the terms of this Agreement (including any exhibit or schedule
hereto), the prevailing party shall be entitled to reasonable attorney's fees,
costs and necessary disbursements in addition to any other relief to which such
party may be entitled.

Amendments and Waivers.  Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), by the holders
of a majority of the Shares (on an as converted basis including any Conversion
Stock into which the Warrants have been converted). Any amendment or waiver
effected in accordance with this Section 8.9 shall be binding upon each Investor
and each holder of any securities purchased under this Agreement at the time
outstanding (including securities into which such securities are convertible),
each future holder of all such securities, and the Company.

Severability.  If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision will be deemed amended to
conform to applicable law so as to be valid, legal and enforceable in such
jurisdiction, and the validity, legality and enforceability of such provision
will not be affected or impaired thereby in any other jurisdiction; if such
provision cannot be amended without altering materially the intention of the
parties, such provision shall be excluded from this Agreement and the balance of
the Agreement shall be interpreted as if such provision were so excluded and
shall be enforceable in accordance with its terms.

Stock Splits.  All references to numbers of shares in this Agreement shall be
appropriately adjusted to reflect any stock dividend, split, combination or
other recapitalization of shares by the Company occurring after the Effective
Date.

Entire Agreement.  This Agreement and the Exhibits, Schedules and the other
documents referred to herein constitute the entire agreement between the parties
hereto pertaining to the subject matter hereof, and any and all other written or
oral agreements existing between the parties hereto are expressly canceled.

Confidential Information

. The Investor agrees that any information not currently set forth in the
Company's SEC Filings may be treated by the Corporation as confidential with
respect to the Company or its activities ("Confidential Information"). The
Investor understands and agrees that such Confidential Information may not be
disclosed to any third party or used by the Investor for purposes of trading in
the Company's publicly traded stock until such Confidential Information is
publicly disclosed by the Company or no longer deemed in writing by the Company
to be Confidential Information.



 

[THE REMAINDER OF THIS PAGE IS LEFT BLANK INTENTIONALLY.]

SIGNATURE PAGE TO

ASI TECHNOLOGY CORPORATION 2005 SECURITIES PURCHASE AGREEMENT

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

"COMPANY"

ASI TECHNOLOGY CORPORATION

By: /s/ JERRY E. POLIS



"INVESTOR"

Signature:

By:

Title:



Address:





Schedule 1

Number of Shares:

Aggregate Share Purchase Price:

Price per share: $0.35

Principal Amount of Notes Purchased:

Number of Shares Underlying Warrants:

 

Accepted BY: Closing Date:

